Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-17 are pending. Claim 17 has been added. Claims 1 and 11-15 have been amended. Applicants elected species (i.e. SEQ ID NO: 234) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to another species (i.e. an amino acid sequence having 2 amino acid substitution relative to SEQ ID NO: 1), and a reference was discovered that rendered it obvious. As a result, claims 1-3 and 5-9 have been examined and claims 4 and 10-17 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 5-9 as unpatentable under 35 USC 103(a) over Pluschke et al. in view of Scholler et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mapelli et al. (US 2016/0175386) in view of Scholler et al. (US 2012/0258126).
Mapelli et al. teach a method of treating an infectious disease in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a macroclycic peptide of formula (I) (claim 13), wherein the peptide is N-terminus to C-terminus cyclized (see structure in claim 1), wherein the infectious disease is caused by a virus (claim 14), and wherein the virus is selected from HIV, Hepatitis A, Hepatitis B, Hepatitis C, herpes viruses, and influenza (claim 15).
Mapelli et al. also teach that R1-R13 are independently selected from a natural amino acid side chain and an unnatural amino acid side chain (claim 1), wherein the term “unnatural amino acid” refers to D-amino acid (para [0079]). 
Mapelli et al. do not teach the macrocyclic polypeptide comprises a polypeptide having no more than 3 amino acid substitutions compared to SEQ ID Nos: 1-237.
Scholler et al. teach a composition comprising one or more pharmamers, wherein the composition is for vaccination (claims 1-2) against HIV (claims 829, 936, 959, 1175).

Scholler et al. also teach that the peptide comprises an uncommon or modified amino acid (para [0941]), wherein said uncommon amino acid id the D-enantiomer (para [1242]).
Scholler et al. additionally teach that the glutamine is D-glutamine (para [0861]), the aspartic acid is D-aspartic acid (para [0855]), the serine is D-serine (para [0879]), the glutamic acid is D-glutamic acid (para [0859]), and the leucine is D-leucine (para [0869]).
Thus, one of ordinary skill in the art would have at once envisaged SEQ ID NO: 755, wherein the amino acids glutamine, aspartic acid, serine, glutamic acid and leucine are in the D-form, which corresponds to instantly claimed SEQ ID NO: 1 (i.e. HPDQSEP) with 2 amino acid substitution.
It would have been obvious to one of ordinary skill in the art to make the macrocyclic polypeptide of Mapelli et al. comprising the polypeptide of Scholler et al. because Mapelli et al. teach that said macrocyclic polypeptide can be used to treat an infectious disease caused by HIV, and Scholler et al. teach the polypeptide is against HIV.
Furthermore, the skilled artisan would have been motivated to substitute one or more L amino acid(s) of SEQ ID NO: 755 for the respective D amino acid(s) because Scholler et al. teach that the peptide comprises an uncommon or modified amino acid, wherein said uncommon amino acid id the D-enantiomer, and Mapelli et al. teach that 
With respect to claim 2, the peptide of Scholler et al. (i.e. QPDQSESEL) comprises one proline.
With respect to claim 3, the peptide of Scholler et al. is 9 amino acids long.
With respect to claims 5 and 7-9, as discussed above, the peptide of Scholler et al. (i.e. QPDQSESEL wherein the glutamine is D-glutamine, the aspartic acid is D-aspartic acid, the serine is D-serine, the glutamic acid is D-glutamic acid, and the leucine is D-leucine) corresponds to instantly claimed SEQ ID NO: 1 (i.e. HPDQSEP), wherein histidine at position one is substituted with glutamine, and wherein proline at position 7 is substituted with serine. Thus, the amino acid substitutions do not include any non-proline residues being substituted with proline.
Furthermore, since both Scholler et al. and Mapelli et al. teach that the peptides comprise L-amino acids and D-amino acids, the skilled artisan would have arrived at the instantly claimed limitation. A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claim 6, each amino acid of the peptide of Scholler et al. maintains the chirality of the amino acid replaced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658